                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                              Case No. CR-19-15-BLG-SPW
              Plaintiff,

 vs.                                                ORDER TO
                                               MODIFY CURFEW HOURS
 JACK PRESTON COVERSUP,

              Defendant.

       Upon the Unopposed Motion to Modify Curfew Hours filed by Defendant

and for good cause appearing,

       IT IS HEREBY ORDERED that the curfew hours indicated in Condition #21

of Defendant’s release order (Doc. 18) be modified to 9 p.m. to 5 a.m. to

accommodate a change in work hours.

       The Clerk of Court is directed to notify counsel of the making of this Order.

       DATED this 22nd day of April, 2019.


                                      __________________________________
                                            ________________
                                      TIMOTHY
                                            THY J.. CAVAN
                                                    CAVAN
                                      U.S. MAGISTRATE COURT JUDGE
